Citation Nr: 1523362	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected residuals of left ankle fracture.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a rating greater than 10 percent for right ear sensorineural hearing loss.

5.  Whether new and material evidence to reopen a service connection claim for posttraumatic stress disorder (PTSD) has been received.

6.  Whether new and material evidence to reopen a service connection claim for left ear sensorineural hearing loss has been received.


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied a service connection claim for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th metatarsal phalanx (MTP).  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

This appeal to the Board also arose from January and August 2012 AOJ rating decisions which denied service connection for TBI residuals and migraine headaches, respectively.  In December 2012, the Veteran filed an NOD.  An SOC was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

The Board notes that, in November 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. Unfortunately, the hearing recording is inaudible.  By letter dated December 10, 2014, the Veteran was informed of the inability to produce a hearing transcript and offered the opportunity for a new hearing.

In January 2015, the Veteran elected to have another video-conference hearing.  That hearing was held before the undersigned in March 2015.  A transcript of the hearing is associated with the claims folder.  At that time, the Veteran submitted additional evidence in support of his claim with waiver of AOJ review of this evidence in the first instance.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Regarding the characterization of the left foot disability claim, the AOJ has characterized the claim as service connection for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th MTP.  Notably, the claims file reflects a history of left 3rd and 4th metatarsal fractures in December 1987.  However, in light of the Veteran's allegation of a left foot disability, in general, the Board has recharacterized the appeal as to this matter to more broadly encompass any left foot disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

The Board also notes that, in November 2011, the AOJ issued a rating decision which, inter alia, granted a 10 percent rating for service-connected right ear sensorineural hearing loss, and denied requests to reopen service connection claims for PTSD and left ear sensorineural hearing loss.  As explained in more detail in the REMAND below, the Veteran's attorney filed a timely NOD in August 2012 with respect to these issues.  As the Veteran has completed the first of two actions required to place these matters in appellate status, they are also listed on the title page.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

For reasons expressed below, this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service [or service-connected disability], but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks to establish his entitlement to service connection for a left foot disability.  His service treatment records (STRs) reflect a history of several left ankle injuries in service, to include an ankle fracture in April 1991.  He also has a history of left 3rd and 4th metatarsal fractures in December 1987.

The Veteran was afforded VA Compensation and Pension (C&P) examination in July 2010.  At that time, the VA examiner found that the Veteran's fracture of the 3rd and 4th left metatarsals in service healed without sequelae.  The examiner also found that a current diagnosis of residuals status-post talar bunionectomy of the left 5th MTP and excision of the bursa at the metatarsal bone was not related to service, to include the history of the left 3rd and 4th metatarsal fractures.

Thereafter, in a VA Form 21-4138 received August 2011, the Veteran alleged that his current left foot disability is proximately due to his service-connected left ankle disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

By letter dated September 19, 2011, the AOJ provided the Veteran a notice of the types of evidence and/or information deemed necessary to establish service connection for left foot disability on a secondary basis.

Also in September 2011, the AOJ received a medical opinion provided via a VA Disability Benefit Questionnaire (DBQ).  The examiner checked a response indicating that the Veteran's left foot disability was not proximately due to the service-connected left ankle disability.  The examiner then supported this conclusion by stating that the Veteran had 2 fractures of the left ankle during active service and first developed foot pain 16 years later with no evidence of chronicity or continuity of care.  The examiner, however, did not explicitly address whether the Veteran's service-connected left ankle disorder-including any related gait abnormality-aggravated his left foot disability.  See 38 C.F.R. § 3.310 (a) (2014); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds the September 2011 DBQ opinion to be inadequate as it pertains to secondary service connection.  Hence, further medical opinion-via an addendum opinion from the prior examiner, preferably, or via a new examination, if warranted-based on full review of the record and supported by complete, clearly-stated rationale is needed to fairly resolve the Veteran's claim for service connection for a left foot disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, 20 Vet. App. 79 (2006).  

With respect to the TBI and migraine headache claims, it appears that the Veteran alleges incurring a TBI at the same time he fractured his left ankle in service wherein he purportedly was involved in a vehicle explosion, experienced loss of consciousness, and was medevaced from Saudi Arabia.  See, e.g., VA clinic records dated August 4, 2011; March 16, 2012 (Virtual VA); and June 20, 2012.

By contrast, however, the Veteran's STRs document that the Veteran was medevaced from Saudi Arabia in April 1991 after fracturing his left ankle while playing basketball.  There is no reference to a vehicle explosion, loss of consciousness or TBI.  Additionally, on his September 1993 separation examination, the Veteran denied a history of head injury, frequent or recurrent headaches, and loss of unconsciousness.  Thus, the Board currently finds insufficient, credible evidence of an in-service event, or persistent/recurrent symptoms of disability, to trigger VA's duty to assist the Veteran by obtaining medical opinion or examination in connection with the TBI and headache claims.  

However, potentially pertinent to all claims on appeal, prior to obtaining further medical opinion on the left foot disability claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Biloxi VA Medical Center (VAMC) dated to February 24, 2015 (some of those records submitted by the Veteran) and from the Mobile Outpatient Clinic (OPC) since August 30, 2010; however, more recent records from these facilities may exist.  The Board further notes that it is unclear from the record whether complete VA clinic records have been associated with the claims file.  The first available VA treatment record is dated June 1, 2009 at the Mobile OPC and it cannot be determined from the information of record whether this was the Veteran's first VA visitation.  Additionally, a review of records from the Biloxi VAMC after October 29, 2009 appears to reflect disabilities added to the Veteran's problem list without the underlying treatment records.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Biloxi VAMC and Mobile OPC by clarifying whether the Veteran obtained VA treatment prior to June 1, 2009, and obtaining complete records from the Mobile OPC since August 30, 2010 and the Biloxi VAMC since October 29, 2009 (recognizing there may be some duplication of records).  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating each claim, the AOJ should consider all evidence added to the record since the last adjudication.

Finally, as noted in the Introduction, above, the claims file reflects that a November 2011 AOJ rating decision, inter alia, granted a 10 percent rating for service-connected right ear sensorineural hearing loss, and denied applications to reopen service connection claims for PTSD and left ear sensorineural hearing loss.  However, the AOJ has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

Accordingly, these matters are hereby REMANDED for the following action: 

1.  Furnish to the Veteran and his attorney an SOC with respect to the noted matters for which an NOD has been filed-the claim for a rating greater than 10 percent for right ear sensorineural hearing loss, and the requests to reopen previously denied claims for service connection for PTSD and for left ear sensorineural hearing loss-along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to on these issues.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the three matters referenced above, within 60 days of the issuance of the SOC.

2.  Clarify whether the Veteran obtained VA treatment prior to June 1, 2009, and obtain complete records from the Mobile OPC since August 30, 2010 and the Biloxi VAMC since October 29, 2009 (recognizing there may be some duplication of records).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and/or evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim(s) within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the examiner who conducted the September 2011 examination to review the claims file to provide an addendum opinion.  If the prior examiner is not available, or further examination of the Veteran is deemed medically warranted, document such in the claims file, and arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left foot disability (a) was caused by his service-connected left ankle disability OR (b) is or has been aggravated (worsened beyond the natural progression) by his service-connected left ankle disability, to include any associated gait abnormality.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss all relevant in- and post-service medical and other objective evidence, as well as the Veteran's contentions, and lay statements submitted in support of the claim. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters for which an appeal has been perfected in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

